Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION
Amendment Entry
1.	Applicant’s response to the Non-Final Office Action dated 7/22/22 is acknowledged (paper filed 8/29/22). In the response filed therein claim 1 was canceled without prejudice or disclaimer.  New claims 2-31 were added. Currently claims 2-31 are pending and under consideration. 
2. 	Rejections and/or objections of record not reiterated herein have been withdrawn.
Information Disclosure Statement
3.	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  For example, see the specification page 24-25 and 34-40. Therefore, unless the Examiner on form PTO-892 or Applicant on form PTO-1449 has cited the references they have not been considered.
4.  	The information disclosure statements filed 8/23/22 & 8/29/22 have been considered as to the merits. 

NEW GROUNDS OF REJECTIONS NESSESITATED BY AMENDMENTS
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 2-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (PLOS ONE, May 2013, Vol.8, Issue 5, e63056, pages 1-10) in view of Zeynep Eroglu (Personalized medicine in Oncology, April 2014, Part I). 
Lu et al. teach that widespread MSI (microsatellite instability) usually indicates mismatch repair deficiency (MMRD), which can cause accumulation of mutations in cancer-related genes and lead to carcinogenesis and tumor progression. In fact, MSI is frequently observed in several types of cancer, most notably in colon cancer and prostate cancer (claims 12 and 24). Page 1, 1st column, 2nd paragraph. Lu et al. disclose a method that improves the sensitivity of MSI detection by incorporating all detectable microsatellites across the genome via RNA-Sequencing (claims 10, 11, 25 and 26). The method is postulated to be sensitive, does not require a matched germline control, and can be applied to cancer cell lines. Page 2, 1st column, 1st paragraph. The cancer cell lines that were evaluated included prostate cancer and gastric cancer (claims 2, 5, 6, 17, 20, and 21). See Table 1. 
The method is the first to enable genome-wide characterization of MMRD status in human cells through the integration of high-throughput sequencing data. Lu et al. observed a significant increase of short deletions in MSI cells compared to MSS ones. Based on this observation, the researchers showed that the PI/PD ratio (which we also define as MSI-seq) can be used to quantify MSI status in both cancer cell lines and primal tumor samples from patients, and has multiple advantages over traditional assays. The method can thus serve as a novel diagnosis tool of measuring genomic instability in different cancer samples. See page 9. 
Lu et al. differ from the instant invention in not specifically administering pembrolizumab for in vivo treatment of cancer patients.
However, Zeynep Eroglu disclose that Pembrolizumab is a humanized monoclonal antibody against the immune checkpoint receptor programmed death-1 (PD-1) which exhibits antitumor activity in multiple tumor types, has high affinity for the PD-1 receptor, and strongly inhibiting binding of both PD-L1 and PD-L2, when administered to patients with cancer refractory to prior therapies. The clinical trials of Pembrolizumab are discussed in Table 2 including a phase 2 trial with 3 arms including microsatellite instability (MSD-positive colon cancer, MSI-negative colon cancer, and patients with other MSI-positive cancers (NCT01876511).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer pembrolizumab as an antitumor treatment relative to MSI or MMR for cancer patients because Zeynep Eroglu taught that Pembrolizumab is a humanized monoclonal antibody against the immune checkpoint receptor programmed death-1 (PD-1) which exhibits antitumor activity in 
multiple tumor types, has high affinity for the PD-1 receptor, and strongly inhibiting binding of both PD-L1 and PD-L2, when administered to patients with cancer refractory to prior therapies. 

Please note: Examiner was unable to completely ascertain if the instant claims were restricted from the cited applications. Applicant is invited to show evidence of a restriction requirement that would provide benefit under the 35 U.S.C. shield.
Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created
doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the
unjustified or improper timewise extension of the "right to exclude" granted by a patent
and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be
used to overcome an actual or provisional rejection based on a nonstatutory double
patenting ground provided the conflicting application or patent is shown to be commonly
owned with this application. See 37 CFR 1.130(b). Effective January 1, 1994, a registered attorney or agent of record may signa terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

8.	Claims 2-31 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-28 of US Patent#10,934,356 in view of Lu et al. (PLOS ONE, May 2013, Vol.8, Issue 5, e63056, pages 1-10).
The claims recited in US Patent #10,934,356 are drawn to methods for treating cancer in a patient in need thereof, wherein the patient has been determined to
have a tumor (i.e. cancer) that exhibits a high microsatellite instability (MSI-high) or a mismatch repair (MMR) deficiency status, comprising administering an effective amount of pembrolizumab to the patient; wherein the patient exhibits an outcome that is improved as compared to a corresponding outcome that would be observed in a reference patient that has been administered the pembrolizumab, wherein the reference patient has a tumor that does not exhibit a MSI-high or a MMR deficiency status; and wherein the patient has received a prior cancer therapy drug.
	Although the instantly claimed invention is silent with respect to a comparison to a reference patient in order to demonstrate improvement, it is noted that said patient improvement necessarily flows from the instantly claimed method of treatment. The term “treatment” implies that the patient will show improvement and reads on claims 1-28 of US Patent #10,934,356.   
	Additionally, the claims in US Patent #10,934,356 broadly read on the treatment of any cancer. See claims 1, 9, 11, 13, 19, and 28. As well as solid tumor. For example, see claim 19. 
This is supported by the specification in US Patent #10,934,356 at least in column 6 lines 7-15 and lines 25-29; wherein the broad term “cancer” encompasses various types of cancers including the ones recited in the instant claims 2-31.



Therefore the claims of US Patent No. 10,934,356 read on the same sample
population, administer the same pembrolizumab compositions, and measure the same
effect (treatment). Accordingly, the instant method is encompassed by the claims in US Patent #10,934,356. The methods are not patentably distinct.
	US Patent 10,934,356 differs from the instant invention in not specifically claiming the cancers included in the instant claims.  More specifically “endometrial cancer, small bowel cancer, gastric cancer, ampullary cancer, choloangiocarcinoma, pancreatic cancer, prostate cancer, breast cancer, esophageal cancer, liver cancer, ovarian cancer, uterine cancer, cervical cancer, bladder cancer, testicular cancer and oral cancer”.
However, Lu et al. teach that widespread MSI (microsatellite instability) usually indicates mismatch repair deficiency (MMRD), which can cause accumulation of mutations in cancer-related genes and lead to carcinogenesis and tumor progression. In fact, MSI is frequently observed in several types of cancer, most notably in colon cancer and prostate cancer. Page 1, 1st column, 2nd paragraph. 
Lu et al. disclose a method that improves the sensitivity of MSI detection by incorporating all detectable microsatellites across the genome via RNA-Sequencing. 
The method is postulated to be sensitive, does not require a matched germline control, and can be applied to cancer cell lines. Page 2, 1st column, 1st paragraph. The cancer cell lines that were evaluated included prostate cancer and gastric cancer. See Table 1. The method is the first to enable genome-wide characterization of MMRD status in human cells through the integration of high-throughput sequencing data.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to treat the various cancers listed in claims 2-31 because Lu et al. taught that widespread MSI (microsatellite instability) usually indicates mismatch repair deficiency (MMRD), which can cause accumulation of mutations in cancer-related genes and lead to carcinogenesis and tumor progression. In fact, MSI is frequently observed in several types of cancer, most notably in colon cancer and prostate cancer. Page 1, 1st column, 2nd paragraph. 
  One skilled in the art would have been motivated to treat various cancers as taught by US Patent #10,934,356 in view of Lu et al. in order to enhance clinical benefit and predict the response of immune check point inhibitors. Thereby increasing a patient’s possible treatment and survival from colorectal cancer. 
 Lu et al. observed a significant increase of short deletions in MSI cells compared to MSS ones. Based on this observation, the researchers showed that the PI/PD ratio (which we also define as MSI-seq) can be used to quantify MSI status in both cancer cell lines and primal tumor samples from patients, and has multiple advantages over traditional assays. The method can thus serve as a novel diagnosis tool of measuring genomic instability in different cancer samples. See page 9. 

9.	Claims 2-31 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-7 of US Patent#11,325,974 in view of Lu et al. (PLOS ONE, May 2013, Vol.8, Issue 5, e63056, pages 1-10).



The instant invention and US Patent# 11,325,974 are drawn to methods for treating cancer in a patient in need thereof, wherein the patient has been determined to have a tumor that exhibits a high microsatellite instability (MSI-high) or a mismatch repair (MMR) deficiency status, comprising administering an effective amount of pembrolizumab to the patient.
The claims in US Patent # 11,325,974 further recites, “wherein the patient exhibits an outcome that is improved as compared to a corresponding outcome that would be observed in a reference patient that has been administered the pembrolizumab, wherein the reference patient has a tumor that does not exhibit a MSI-high or a MMR deficiency status; and wherein the patient has received a prior cancer therapy drug”. However the method of the instant claims uses open language comprising and broadly encompass additional method steps. 
	Both claims read on the treatment of cancer. As supported by the specification of both inventions; the broad term “cancer” encompasses various types of cancers including the ones recited in the instant claims 2, 5, 6, 17, 20, and 21.
Therefore the claims of US Patent #11,325,974 read on the same sample population, administer the same pembrolizumab compositions, and measure the same effect. Accordingly, the instant method is encompassed by the claims in US Patent #11,325,974. The methods are not patentably distinct.


US Patent 11,325,974 differs from the instant invention in not specifically claiming the cancers included in the instant claims.  More specifically “endometrial cancer, small bowel cancer, gastric cancer, ampullary cancer, choloangiocarcinoma, pancreatic cancer, prostate cancer, breast cancer, esophageal cancer, liver cancer, ovarian cancer, uterine cancer, cervical cancer, bladder cancer, testicular cancer and oral cancer”.
However, Lu et al. teach that widespread MSI (microsatellite instability) usually indicates mismatch repair deficiency (MMRD), which can cause accumulation of mutations in cancer-related genes and lead to carcinogenesis and tumor progression. In fact, MSI is frequently observed in several types of cancer, most notably in colon cancer and prostate cancer. Page 1, 1st column, 2nd paragraph. 
Lu et al. disclose a method that improves the sensitivity of MSI detection by incorporating all detectable microsatellites across the genome via RNA-Sequencing. 
The method is postulated to be sensitive, does not require a matched germline control, and can be applied to cancer cell lines. Page 2, 1st column, 1st paragraph. The cancer cell lines that were evaluated included prostate cancer and gastric cancer. See Table 1. The method is the first to enable genome-wide characterization of MMRD status in human cells through the integration of high-throughput sequencing data.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to treat the various cancers listed in claims 2-31 because Lu et al. taught that widespread MSI (microsatellite instability) usually indicates mismatch repair deficiency (MMRD), which can cause accumulation of mutations in cancer-related genes and lead to carcinogenesis and tumor progression. 
In fact, MSI is frequently observed in several types of cancer, most notably in colon cancer and prostate cancer. Page 1, 1st column, 2nd paragraph. 
  One skilled in the art would have been motivated to treat various cancers as taught by US Patent #11,325,974 in view of Lu et al. in order to enhance clinical benefit and predict the response of immune check point inhibitors. Thereby increasing a patient’s possible treatment and survival from colorectal cancer. 
 Lu et al. observed a significant increase of short deletions in MSI cells compared to MSS ones. Based on this observation, the researchers showed that the PI/PD ratio (which we also define as MSI-seq) can be used to quantify MSI status in both cancer cell lines and primal tumor samples from patients, and has multiple advantages over traditional assays. The method can thus serve as a novel diagnosis tool of measuring genomic instability in different cancer samples. See page 9. 

10.	Claims 2-31 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-8 of US Patent#11,339,219 in view of Lu et al. (PLOS ONE, May 2013, Vol.8, Issue 5, e63056, pages 1-10).
The instant invention and US Patent# 11,339,219 are drawn to methods for treating cancer in a patient in need thereof, wherein the patient has been determined to have a tumor that exhibits a high microsatellite instability (MSI-high) or a mismatch repair (MMR) deficiency status, comprising administering an effective amount of pembrolizumab to the patient.

The claims in US Patent # 11,339,219 further recites, “wherein the patient exhibits an outcome that is improved as compared to a corresponding outcome that would be observed in a reference patient that has been administered the pembrolizumab, wherein the reference patient has a tumor that does not exhibit a MSI-high or a MMR deficiency status”. However the method of the instant claims uses open language comprising and broadly encompass additional method steps. 
	Both claims read on the treatment of cancer. As supported by the specification of both inventions; the broad term “cancer” encompasses various types of cancers including the ones recited in the instant claims 2, 5, 6, 17, 20, and 21.
Therefore the claims of US Patent #11,339,219 read on the same sample population, administer the same pembrolizumab compositions, and measure the same effect. Accordingly, the instant method is encompassed by the claims in US Patent #11,339,219. The methods are not patentably distinct.
US Patent 11,339,219 differs from the instant invention in not specifically claiming the cancers included in the instant claims.  More specifically “endometrial cancer, small bowel cancer, gastric cancer, ampullary cancer, choloangiocarcinoma, pancreatic cancer, prostate cancer, breast cancer, esophageal cancer, liver cancer, ovarian cancer, uterine cancer, cervical cancer, bladder cancer, testicular cancer and oral cancer”.
However, Lu et al. teach that widespread MSI (microsatellite instability) usually indicates mismatch repair deficiency (MMRD), which can cause accumulation of mutations in cancer-related genes and lead to carcinogenesis and tumor progression. 
In fact, MSI is frequently observed in several types of cancer, most notably in colon cancer and prostate cancer. Page 1, 1st column, 2nd paragraph. 
Lu et al. disclose a method that improves the sensitivity of MSI detection by incorporating all detectable microsatellites across the genome via RNA-Sequencing. 
The method is postulated to be sensitive, does not require a matched germline control, and can be applied to cancer cell lines. Page 2, 1st column, 1st paragraph. The cancer cell lines that were evaluated included prostate cancer and gastric cancer. See Table 1. The method is the first to enable genome-wide characterization of MMRD status in human cells through the integration of high-throughput sequencing data.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to treat the various cancers listed in claims 2-31 because Lu et al. taught that widespread MSI (microsatellite instability) usually indicates mismatch repair deficiency (MMRD), which can cause accumulation of mutations in cancer-related genes and lead to carcinogenesis and tumor progression. 
In fact, MSI is frequently observed in several types of cancer, most notably in colon cancer and prostate cancer. Page 1, 1st column, 2nd paragraph. 
  One skilled in the art would have been motivated to treat various cancers as taught by US Patent #11,339,219 in view of Lu et al. in order to enhance clinical benefit and predict the response of immune check point inhibitors. Thereby increasing a patient’s possible treatment and survival from colorectal cancer.

 
 Lu et al. observed a significant increase of short deletions in MSI cells compared to MSS ones. Based on this observation, the researchers showed that the PI/PD ratio (which we also define as MSI-seq) can be used to quantify MSI status in both cancer cell lines and primal tumor samples from patients, and has multiple advantages over traditional assays. The method can thus serve as a novel diagnosis tool of measuring genomic instability in different cancer samples. See page 9. 

11.	Claims 2-31 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-15 of US Patent#11,325,975 in view of Lu et al. (PLOS ONE, May 2013, Vol.8, Issue 5, e63056, pages 1-10).
The instant invention and US Patent# 11,325,975 are drawn to methods for treating cancer in a patient in need thereof, wherein the patient has been determined to have a tumor that exhibits a high microsatellite instability (MSI-high) or a mismatch repair (MMR) deficiency status, comprising administering an effective amount of pembrolizumab to the patient.
The claims in US Patent # 11,325,975 further recites, “wherein the patient exhibits an outcome that is improved as compared to a corresponding outcome that would be observed in a reference patient that has been administered the pembrolizumab, wherein the reference patient has a tumor that does not exhibit a MSI-high or a MMR deficiency status; and wherein the patient has received a prior cancer therapy drug”. However the method of the instant claims uses open language comprising and broadly encompass additional method steps. 
	Both claims read on the treatment of cancer. As supported by the specification of both inventions; the broad term “cancer” encompasses various types of cancers including the ones recited in the instant claims 2, 5, 6, 17, 20, and 21.
Therefore the claims of US Patent #11,325,975 read on the same sample population, administer the same pembrolizumab compositions, and measure the same effect. Accordingly, the instant method is encompassed by the claims in US Patent #11,325,975. The methods are not patentably distinct.
US Patent 11,325,975 differs from the instant invention in not specifically claiming the cancers included in the instant claims.  More specifically “endometrial cancer, small bowel cancer, gastric cancer, ampullary cancer, choloangiocarcinoma, pancreatic cancer, prostate cancer, breast cancer, esophageal cancer, liver cancer, ovarian cancer, uterine cancer, cervical cancer, bladder cancer, testicular cancer and oral cancer”.
However, Lu et al. teach that widespread MSI (microsatellite instability) usually indicates mismatch repair deficiency (MMRD), which can cause accumulation of mutations in cancer-related genes and lead to carcinogenesis and tumor progression. In fact, MSI is frequently observed in several types of cancer, most notably in colon cancer and prostate cancer. Page 1, 1st column, 2nd paragraph. 
Lu et al. disclose a method that improves the sensitivity of MSI detection by incorporating all detectable microsatellites across the genome via RNA-Sequencing. 
The method is postulated to be sensitive, does not require a matched germline control, and can be applied to cancer cell lines. Page 2, 1st column, 1st paragraph. The cancer cell lines that were evaluated included prostate cancer and gastric cancer. See Table 1. The method is the first to enable genome-wide characterization of MMRD status in human cells through the integration of high-throughput sequencing data.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to treat the various cancers listed in claims 2-31 because Lu et al. taught that widespread MSI (microsatellite instability) usually indicates mismatch repair deficiency (MMRD), which can cause accumulation of mutations in cancer-related genes and lead to carcinogenesis and tumor progression. 
In fact, MSI is frequently observed in several types of cancer, most notably in colon cancer and prostate cancer. Page 1, 1st column, 2nd paragraph. 
  One skilled in the art would have been motivated to treat various cancers as taught by US Patent #11,325,975 in view of Lu et al. in order to enhance clinical benefit and predict the response of immune check point inhibitors. Thereby increasing a patient’s possible treatment and survival from colorectal cancer. 
 Lu et al. observed a significant increase of short deletions in MSI cells compared to MSS ones. Based on this observation, the researchers showed that the PI/PD ratio (which we also define as MSI-seq) can be used to quantify MSI status in both cancer cell lines and primal tumor samples from patients, and has multiple advantages over traditional assays. The method can thus serve as a novel diagnosis tool of measuring genomic instability in different cancer samples. See page 9. 

12.	Claim 2-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-8, 10-12, 14-20, 22-24, and 26-35 of copending Application No. 17/354,656. 
The instant invention and copending Application No. 17/131,656 are drawn to methods for treating cancer in a patient in need thereof, wherein the patient has been determined to have a tumor that exhibits a high microsatellite instability (MSI-high) or a mismatch repair (MMR) deficiency status, comprising administering an effective amount of pembrolizumab to the patient; wherein the patient exhibits an outcome that is improved as compared to a corresponding outcome that would be observed in a reference patient that has been administered the pembrolizumab, wherein the reference patient has a tumor that does not exhibit a MSI-high or a MMR deficiency status; and wherein the patient has received a prior cancer therapy drug.
	The claims read on the treatment of cancer. As supported by the specification the broad term “cancer” encompasses various types of cancers including the ones recited in the instant claims.
Therefore the claims of copending Application No.17/354,656 read on the same sample population, administer the same pembrolizumab compositions, and measure the same effect. Accordingly, the instant method is encompassed by the claims in copending Application No. 17/354,626. The methods are not patentably distinct.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
13. 	Applicant’s arguments and amendments have been considered but are moot because claims 2-31 have been added and new grounds of rejections are presented herein. 


14.	For reasons aforementioned, no claims are allowed.

15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Cook whose telephone number is 571-272-0816. The examiner works a flexible schedule but can normally be reached on Monday- Friday from 9am to 5pm.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at telephone number 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Lisa V. Cook
Art Unit 1642
571-272-0816
9/24/22

/LISA V COOK/Primary Examiner, Art Unit 1642